Case 4:13-cr-00092-SDJ-CAN Document 572 Filed 11/23/20 Page 1 of 4 PageID #: 2047




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  UNITED STATES OF AMERICA,                           §
                                                      §
                 Plaintiff,                           §
  v.                                                  §
                                                      §     CRIMINAL ACTION NO. 4:13-CR-92
  JESSI LANELL DORSETT (14),                          §
                                                      §
                 Defendant.                           §


                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

         Now before the Court is the request for revocation of Defendant’s supervised release. After

  the District Judge referred the matter to this Court for a report and recommendation, the Court

  conducted a hearing on November 16, 2020, to determine whether Defendant violated her

  supervised release. Defendant was represented by Frank Henderson. The Government was

  represented by Glenn Jackson.

         Jessi Lanell Dorsett was sentenced on October 7, 2014, before The Honorable Marcia A.

  Crone of the Eastern District of Texas after pleading guilty to the offense of Possession with Intent

  to Distribute Methamphetamine, a Class C felony. This offense carried a statutory maximum

  imprisonment term of 20 years. The guideline imprisonment range, based on a total offense level

  of 29 and a criminal history category of III, was 108 to 135 months. Jessi Lanell Dorsett was

  subsequently sentenced to 87 months imprisonment, followed by 3 years of supervised released

  subject to the standard conditions of release, plus special conditions to include financial disclosure,

  substance abuse testing and treatment, and a $100 special assessment. On May 22, 2020, Jessi

  Lanell Dorsett completed her period of imprisonment and began service of the supervision term in




  REPORT AND RECOMMENDATION – Page 1
Case 4:13-cr-00092-SDJ-CAN Document 572 Filed 11/23/20 Page 2 of 4 PageID #: 2048




  the Northern District of Texas. On January 24, 2020, this case was reassigned to The Honorable

  Sean D. Jordan, U.S. District Judge for the Eastern District of Texas.

         On August 20, 2020, the U.S. Probation Officer executed a Petition for Warrant or

  Summons for Offender Under Supervision [Dkt. 543, Sealed].               The Petition asserted that

  Defendant violated four (4) conditions of supervision, as follows: (1) the defendant shall not

  commit another federal, state, or local crime; (2) the defendant shall not unlawfully possess a

  controlled substance; (3) the defendant shall refrain from any unlawful use of a controlled

  substance; and (4) the defendant shall refrain from excessive use of alcohol and shall not purchase,

  possess, use, distribute, or administer any controlled substance or any paraphernalia related to any

  controlled substances, except as prescribed by a physician.

         The Petition alleges that Defendant committed the following acts: (1), (2) On July 15, 2020,

  Ms. Dorsett was arrested in Chickasaw, Oklahoma for the offense of Distribute, Dispense,

  Transport, or Possession with Intent to Distribute CDS Methamphetamine Statute 63:2 -401A.1

  (Misd), and Unlawful Possession of Paraphernalia Statue 63-2.450 (Misd) in the Western District

  of Oklahoma. The defendant has since appeared before the County Court at Law of Grady,

  Oklahoma and pled guilty to the alleged charges; and (3), (4) On June 17, 2020 Ms. Dorsett

  submitted to a drug test which tested positive for methamphetamine. The defendant admitted to

  consuming the illicit substance on numerous occasions throughout the past month.

         Prior to the Government putting on its case, Defendant entered a plea of true to

  allegations 1 and 2 of the Petition.     The Government dismissed the remaining allegations,

  specifically allegations 3 and 4 of the Petition. Having considered the Petition and the plea of true

  to allegations 1 and 2, the Court finds that Defendant did violate her conditions of supervised

  release.



  REPORT AND RECOMMENDATION – Page 2
Case 4:13-cr-00092-SDJ-CAN Document 572 Filed 11/23/20 Page 3 of 4 PageID #: 2049




         Defendant waived her right to allocute before the District Judge and her right to object to

  the report and recommendation of this Court.

                                      RECOMMENDATION

         Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

  supervised release be revoked and that she be committed to the custody of the Bureau of Prisons

  for a term of twenty-eight (28) days of imprisonment, with three (3) years of supervised release to

  follow. Upon release from imprisonment and at the outset of Defendant’s term of supervised

  release, Defendant is to be placed on home detention for a period of 4 months and 2 days, to

  commence immediately.

         The Court further recommends the imposition of the standard conditions adopted by the

  Court and the re-imposition of special conditions originally imposed by the Court, as well as the

  new condition of home detention: (1) You must provide the probation officer with access to any

  requested financial information for purposes of monitoring your sources of income; (2) You must

  participate in a program of testing and treatment for drug abuse, under the guidance and direction

  of the U.S. Probation Office, until such time as the defendant is released from the program by the

  probation officer. You shall pay any cost associated with treatment and testing; (3) You are to be

  placed on home detention at the outset of your term of supervised release, to commence

  immediately upon release from confinement. During this time, you must remain at your place of

  residence except for employment and other activities approved in advance by the United States

  Probation Officer. You must maintain a telephone at your place of residence without call

  forwarding, a modem, Caller I.D., call waiting, or portable cordless telephones for the above

  period. Your period of home detention will be monitored through voice verification technology.

  At the direction of the probation officer, you must wear an electronic monitoring device and follow



  REPORT AND RECOMMENDATION – Page 3
Case 4:13-cr-00092-SDJ-CAN Document 572 Filed 11/23/20 Page 4 of 4 PageID #: 2050




  electronic monitoring procedures specified by the probation officer. You are to pay the cost

  associated with the electronic monitoring program.

        SIGNED this 23rd day of November, 2020.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




  REPORT AND RECOMMENDATION – Page 4
